IN THE SUPREME COURT OF THE STATE OF NEVADA


                    CARL DEAN EDWARDS,                                     No. 70531
                    Appellant,
                    vs.
                    THE STATE OF NEVADA; AND THE
                    STATE OF NEVADA DEPARTMENT
                    OF CORRECTIONS,
                                                                                  FILED
                    Respondents.                                                  JUL 2 8 2016
                                                                                TRACE K. LINDEMAN
                                                                             CLERK F SUPREME COURT
                                                                             BY      '
                                                                                   OEPUTY CLERK




                                          ORDER DISMISSING APPEAL

                                This appeal was docketed in this court on June 9, 2016,
                    without payment of the requisite filing fee. On that same day a notice was
                    issued directing appellant to pay the filing fee within ten days, The notice
                    further advised that failure to pay the filing fee within ten days would
                    result in the dismissal of this appeal. To date, appellant has not paid the
                    filing fee or otherwise, responded to this court's notice. Accordingly, cause
                    appearing, this appeal is dismissed.
                                It is so ORDERED.

                                                               CLERK OF THE SUPREME COURT
                                                               TRACE K. LINDEMAN

                                                               BY:


                    cc:   Hon. Kimberly A. Wanker, District Judge
                          Carl Dean Edwards
                          Attorney General/Carson City
                          Nye County District Attorney
                          Nye County Clerk
 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 (0)-1947 4.0eix,